DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 12 Jul 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 5 line 8, filed 12 Jul 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 13 Apr 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 5 line 13, filed 12 Jul 2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection of 13 Apr 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 8, filed 12 Jul 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 13 Apr 2022 has been withdrawn. The applicant argues “Hay does not disclose the undercut is a portion of the piston having a smaller diameter than adjacent portions of the piston forward and rear of the undercut”.
The examiner agrees.
Applicant’s arguments, see Remarks page 7 line 17, filed 12 Jul 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 13 Apr 2022 has been withdrawn. The applicant argues “Hay does not teach a piston mounted for reciprocal motion within a cylinder to impact a tool, the piston including a first undercut disposed at least partially about a circumferential surface of the piston, and a valve pilot line arranged to switch the control valve based on the position of the piston within the cylinder, wherein the valve pilot line is alternately connected, by the reciprocal movement of the piston, to high and low pressure lines via the first undercut in the piston as recited in amended claim 1”.
The examiner agrees.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the first undercut is provided at a portion of the piston which is rearward of a rear chamber of the piston…”
It is unclear how the undercut (interpreted as a chamber) can be further rearward than the rear chamber. The examiner is taking the understanding that the undercut is located at one end of the piston. Clarification or corrected is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter “Admission”) in view of Butterworth (USP 3,713,367).
Regarding claim 1, Admission discloses:  
a piston (Fig 1a #2) mounted for reciprocal motion within a cylinder (Fig 1a #1) to impact a tool (Fig 1a #3), 
the piston including a first undercut (#8) disposed (Fig 1a) at least partially about a circumferential surface of the piston; 
a control valve (Fig 1a #4) to control reciprocation of the piston; and 
a valve pilot line (Fig 1a #7) arranged to switch the control valve based on the position of the piston within the cylinder, 
wherein the valve pilot line is alternately connected, by the reciprocal movement of the piston, to high (Fig 1a ‘P’) and low-pressure lines (Fig 1 ‘T’) via the first undercut [#8] in the piston [#2], 
wherein the first undercut [#8] is a portion of the piston [#2] having a smaller diameter (Fig 1a) than adjacent portions of the piston forward and rear of the first undercut [#8]. 
Admission fails to expressly disclose 
the adjacent portions of the piston forward and rear of the first undercut having a diameter less than the maximum sealing diameter of the piston. 
Butterworth recites “a reciprocating piston with two opposed different effective areas of which the smaller effective area is open to continuous fluid pressure in a constant pressure chamber to pressure bias the piston in one axial direction, the larger effective area communicates with an alternating pressure chamber and in which reciprocation of the piston is achieved by alternately fluid pressurizing and exhausting the alternating pressure chamber by control of valve means which valve means further acts to open communication between the constant pressure and alternating pressure chambers when the piston is moving against its axial biasing so that fluid displaced from the constant pressure chamber enters the alternating pressure chamber” – abstract. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the different effective areas as taught by Butterworth in the system of Admission, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of moving the piston against the pressure biasing provided by the constant pressure supplied to Fig 4a #105.
Regarding claim(s) 2, 3 and 5, Admission discloses the hydraulic percussion device as claimed in claim 1; however, does not explicitly discloses wherein the undercut is provided at a forward end of the piston or at a rear end of the piston.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to select or relocate the ports and mating grooves to improve or optimize the operation of the device. The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim 4, Admission discloses the hydraulic percussion device as claimed in claim 2; however, does not explicitly disclose wherein the first undercut is provided at a portion of the piston having a minimum diameter.  
It would have been an obvious matter of design choice to manufacture the first undercut of the piston such to provide a minimum diameter, since such a modification would have involved a mere change in the size of a component.  Generally realizing that effective cross-sectional area is directly proportional to the resulting longitudinal force(s).
A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 6, Admission discloses wherein the first undercut [#8] is provided at a portion of the piston [#2] which is forward (Fig 1a – left) of a rear seal (Fig 1a #10) disposed between the piston [#2] and the cylinder [#1] during the entire piston cycle.  
Regarding claim 7, Admission discloses further comprising: 
a port provided in the cylinder [#1] for connection of the valve pilot line (Fig 1a #7) to the low-pressure line (‘T’) via the undercut [#8]; 
wherein the port (Fig 1a illustrates a connection ‘port’ of the pilot line with the undercut) further provides seal drainage for a seal disposed between the piston and cylinder.  
Regarding claim 8, Admission discloses a hydraulic down-the-hole hammer comprising: 
a hydraulic percussion device (Fig 1a) as claimed in claim 1; and 
a percussion bit (Fig 1a #3).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        26 Oct 2022